Title: To Benjamin Franklin from Patience Wright, 28 [April] 1783
From: Wright, Patience
To: Franklin, Benjamin


Honred Sir
London [torn: April] 28th 1783
I had the pleasure to See your Son at my house govonour Franklin and acording to my Custom I had a long Chatt with him—as I am now in Fashon at Court or in other words am not in the Same Disgrace as while America was in Rebelion—Wherefore now I Can Speak out Such truths as may be useful to the honest Well meaning Rulers: who all own, they have not had truth laid before them—
The parliment is much devided with Regard to the Loyalists and their Clame being Just on the King—it is thought the people will Make him actt the honest Part by them; or Make an Enquirey: which nothing he fears So Much—for his fears of being Calld to an acount has been the Cause of all the Delays in Ministry and in acts of traed Repeals &c. great Care is taken to Keep up the Spirits of the people and all Parties are Decevd and Deceving Each other But Nothing is Determand by any Party but to Keep off Justice or the—Retrospect: Ld North has a promiss from all Parties to Keep him his head— The Bank the great Band of Society Keep all together untill you make us a visit Nothing will be Setteld.
The govonour looks well but old: and is very prudent: and he being Chose by New Jersey will be Considerd by us that forward: the good Claim on the King; as much Strengtheng the Cause of the people against his tyranacall unjust treatment of all America: Friends and Enemies as their Case is now the Subject of Conversation.
I most heartly Joyne in Seting their Case in the Strongest light in favour of those well Meaning honest Men who Now Suffer for their Loyalty to the disgrace of Kings—
I hope those good opertunitys to unite all our force against tyrants Knaves &ca will be Now the bessiness of all great good men and help the people out of their present dificultys We Still look up to you and are with the Most Sincer Inthuzam your faithful Friend and very humbl Servant The People Joynd by Esteem
Patience Wright


The Prince Wails Calld on us friday Ld Dartmouth Ld Lusom with others Imploy My Son-in-Law to Paint thir Portrits
Major Labilliere has his Christian Army almost Ready he Calls him Self a Christian Soldier

 
Addressed: His Exelency / Doctr Franklin / Passy / Paris
Notation: Wright 28 Apl. 1783
